Title: From Benjamin Franklin to Juvel Neveux & Cauchoit, 23 September 1780
From: Franklin, Benjamin
To: Juvel neveux & Cauchoit


Passy le 23 sept. 1780
M. Franklin a reçu la Lettre que Messrs. Juvel neveux et Cauchoit lui ont fait l’honneur de lui ecrire hier.
Toute Lettre de Change tirée sur M. Franklin, doit lui etre presentée pour l’Acceptation à son Domicile à Passy. Et toutes celles qui ont passé par cette formalité sont payées à leurs Echéances chez M. Grand, Banquier Rue Montmartre, vis à vis St Joseph— à Paris.
